Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8 and 25-27, drawn to a composition.
Group II, claim(s) 16, drawn to a method of applying a composition.
Group III, claim(s) 17-24, drawn to a method of manufacturing a composition.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I through III lack unity of invention because even though the inventions of these groups require the technical feature of the composition of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of 1) Wencheng (CN105566892A), 2) Schubert (U.S. Pat. No. 4,780,484), 3) Ehbing (US 2008/0035894 A1), and/or 4) Cash (US 2019/0185702 A1). Specifically, see ¶ 22, 26, 29, and 71 below, the discussion of which is incorporated herein by reference. As all common technical features fail to make a contribution over .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mark Swanson on 3/4/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8 .  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
The application data sheet received 3/28/2019 claims priority to “GB20160016654”. However, the certified copy is application number “GB1616654.8”. It does not appear that the ADS names the correct application number for the foreign application. 
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in GB on 9/30/2016. It is noted, however, that applicant has not filed a certified copy of the “GB20160016654” application as required by 37 CFR 1.55.
Information Disclosure Statement
NPL Cite #1 of the IDS received 1/22/2021 has been lined through and not considered because the received document is in a non-English language and a concise description of relevance has not been received.
Specification
The disclosure is objected to because of the following informalities: within Page 27, Lines 25-32, “60” of Figure 4 is described as being a return base line hose. However, in Figure 4, this is labelled as “64”. See also the prior paragraphs indicating “64” of Figure 3 as being the return base line hose as opposed to “60” being a short cycle path within Figure 3 not associated with base line hose 36. Recitation of “64” in lieu of “60” within Page 27, Lines 25-32 is suggested.
Appropriate correction is required.
Claim Objections
Claims 2, 3, and 25 objected to because of the following informalities: the claims recite “μլη” instead of “μm”. The units “μm” should be used. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Claim 1 uses the terms “hydroxyl functional prepolymer” and “isocyanate prepolymer”. Claim 5 uses the term “amine functional prepolymer”. In the polyurethane art, the term “prepolymer” has a particular meaning, specifically “an adduct or reaction intermediate of a polyol and a monomeric isocyanate, in which either component is in considerable excess of the other” (see Hawley (Condensed Chemical Dictionary)). See also the relevant discussion with respect to prepolymers within Pages 42-43 and 51-52 and Figures 3.4 and 3.19 of Szycher (Szycher’s Handbook of Polyurethanes). In contrast, the specification appears to be using the term “prepolymer” in a manner that differs from its plain and ordinary meaning. For instance, “Desmophen 1150” is described as a “hydroxyl functional prepolymer” within the specification, but as evidenced by Viverso, “Desmophen 1150” is simply a known polyol and not a prepolymer. Likewise, “Desmodur VL” is described as an “isocyanate prepolymer”, but as evidenced by Covestro, “Desmodur VL” is simply an aromatic polyisocyanate and not a prepolymer. Likewise, “Ethacure 100” is described as an “amine functional prepolymer”, but as evidenced by Albemarle
Given the above, the claims are indefinite because the term “prepolymer” is being used in a manner inconsistent with its plain and ordinary meaning and is not clearly redefined within the specification. It is uncertain what structure is meant or implied by use of the term “prepolymer” as it is being used within the claims and specification. At present, the Examiner is unable to ascertain what the intended scope of the claims is with respect to the term “prepolymer”. In the interest of compact prosecution, however, the term “prepolymer” is construed as “reactant” for the purpose of applying prior art. 
As claims 2-8 and 25-27 depend from claim 1, they are rejected for the issues discussed above. 
Claim 8 recites “The composition of claim 1 further comprising a substrate, wherein the composition has been applied to the substrate”. The scope of the claim is confusing as the claim recites “a substrate” is comprised within the composition but then later recites the composition is applied to substrate. Also, the preamble of the claims indicates the claims are supposed to pertain to “the composition”, but it is unclear how claim 8 serves to further limit said composition. It is suggested claim 8 be re-written as being directed to a substrate with the composition according to claim 1 applied thereto. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 8, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wencheng (CN105566892A; cited in the IDS received 3/28/2019).As the cited CN publication is in a non-English language, a machine-translated version of the application will be cited to.
Regarding Claims 1 and 8, Wencheng teaches two component compositions comprising polyol component (base component) and polyisocyanate component (activator component), whereby the polyol component comprises carbon fibers (Pages 1-2). Wencheng teaches blending the components and injecting into mold (Page 2), which reads on applying the composition to a substrate. 
Regarding Claims 2 and 25, Wencheng teaches carbon fibers with lengths of 5-10 micron (Page 2).
Regarding Claim 5, Wencheng teaches embodiments where the polyol used is a mixture of amino-terminated polyol and polyether polyol (Page 2).
Claim(s) 1, 2, 4, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schubert (U.S. Pat. No. 4,780,484).
Regarding Claims 1, 2, 4, and 8, Schubert teaches two-component compositions (Abstract) and describes an embodiment in Example 7 comprising a polyol component comprising 10.8 wt% of carbon fibers with a length of 400 microns and a polyisocyanate component (Col. 14, Lines 34-66), reading on a base component with hydroxyl-functional reactant and activator component with isocyanate reactants respectively. Schubert
Regarding Claim 6, Schubert teaches Example 7 contains tin catalyst (Col. 9, Lines 1-6; Col. 14, Line 49).
Claim(s) 1, 3, 4, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehbing (US 2008/0035894 A1).
Regarding Claims 1, 4, and 8, Ehbing teaches compositions comprising carbon fibers (Abstract) and describes embodiments in Example 6 comprising a polyol component comprising 4.0 wt% of carbon fibers and a polyisocyanate component, construed as base component and activator component respectively, which are reacted to give polyurethanes containing the fibers (Table 4; ¶ 36). Ehbing teaches a test plate is cast (¶ 36). Whatever substrate the test plate is formed on is deemed a substrate where composition has been applied. 
Regarding Claim 3, Ehbing teaches fibers having diameters ranging from 6-10 microns (¶ 13). 
Regarding Claim 6, Ehbing teaches an embodiment in Example 8 whereby catalyst is further included (¶ 25, 38, Table 4). 
Claim(s) 26 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehbing (US 2008/0035894 A1) as evidenced by Ross (US 2017/0066867 A1).
The discussion regarding Ehbing within ¶ 29-31 is incorporated herein by reference.
Regarding Claims 26 and 27, Ehbing teaches an embodiment in Example 8 whereby DABCO 33LV catalyst is further included (¶ 25, 38, Table 4). As evidenced by Ross, DABCO 33LV is triethylenediamine (¶ 34), and is thus a tertiary amine catalyst. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim(s) 7, 26, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schubert (U.S. Pat. No. 4,780,484).
Schubert teaches two-component compositions (Abstract) and describes an embodiment in Example 7 comprising a polyol component comprising 10.8 wt% of carbon fibers with a length of 400 microns and a polyisocyanate component (Col. 14, Lines 34-66), reading on a base component with hydroxyl-functional reactant and activator component with isocyanate reactants respectively. Schubert mixes the components and applies the composition to a mold (Col. 14, Lines 64-66), construed as substrate.
Regarding Claim 7, Schubert teaches Example 7 comprises finely divided silica (Col. 14, Line 48) and indicates the materials used should be dried, specifically having a water content of no more than 0.2 wt% for achieving storage stability (Col. 7, Lines 36-38; Col. 9, Lines 7-20). Since silica is a hygroscopic material, the finely divided silica used by Schubert is deemed to be a “drying additive” that is capable of removing residual moisture in the absence of evidence to the contrary. Schubert teaches Example 7 contains tin catalyst (Col. 9, Lines 1-6; Col. 14, Line 49).
Alternatively, Schubert teaches the use of zeolite fillers (Col. 7, Lines 62-68) of which Schubert clearly indicates should be dried to ensure storage stability (Col. 7, Lines 36-38; Col. 9, Lines 7-20). Accordingly, it would have been obvious to one of Schubert, thereby predictably affording workable molding materials as taught by Schubert. There is no apparent difference in structure between such zeolites and what is described within the specification (Page 14). Accordingly, such zeolites are seen to intrinsically function as drying additives that remove moisture from the composition in the absence of evidence to the contrary. Schubert teaches Example 7 contains tin catalyst (Col. 9, Lines 1-6; Col. 14, Line 49).
Regarding Claims 26 and 27, Schubert teaches a preference for using tertiary amine catalysts (Col. 9, Lines 1-6) and describes inventive examples using such (see for instance Example 10). Given the small number of catalysts described by Schubert, of which tertiary amine catalysts are preferred, the position is taken that the disclosure of Schubert is of sufficient specificity to anticipate a composition comprising both carbon fibers and tertiary amine catalysts. Alternatively, although Schubert does not describe a particular composition with both carbon fibers and tertiary amine catalysts, given that Schubert expressly teaches tertiary amines are known effective catalysts, it would have been obvious to one of ordinary skill in the art to further incorporate tertiary amine catalysts thereby predictably affording workable molding materials are taught by Schubert. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wencheng (CN105566892A; cited in the IDS received 3/28/2019). As the cited CN publication is in a non-English language, a machine-translated version of the application will be cited to.
Wencheng teaches two component compositions comprising polyol component (base component) and polyisocyanate component (activator component), whereby the polyol component comprises carbon fibers (Pages 1-2). Wencheng teaches blending 
Regarding Claim 4, Wencheng teaches embodiments where 2-5 pbw carbon fiber is used with respect to 30-50 pbw polyester polyol, 30-50 pbw polyether polyol, 4-8 pbw hollow glass beads, 1-2 pbw crosslinker, and 2-3 pbw stabilizer within the polyol component (Pages 1-2), which suggests overlapping concentrations. For example, 5 pbw carbon fiber with respect to 60 pbw polyol, 4 pbw hollow glass beads, 1 pbw crosslinker, and 2 pbw stabilizer is equivalent to roughly 7 wt%. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Wencheng suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Wencheng. See MPEP 2123.
Claims 6, 7, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wencheng (CN105566892A; cited in the IDS received 3/28/2019) in view of Schubert (U.S. Pat. No. 4,780,484). As the cited CN publication is in a non-English language, a machine-translated version of the application will be cited to.
The discussion regarding Wencheng within ¶ 48-49 is incorporated herein by reference.
Regarding Claims 6, 7, 26, and 27, Wencheng differs from the subject matter claimed in that a catalyst is not described. Schubert teaches it has long been known that compounds such as tertiary amine act as catalysts for the reaction between polyols Wencheng because doing so would catalyst the reaction between alcohol and isocyanate functionalities as taught by Schubert. 
With respect to the drying additive of claim 7, Wencheng teaches combinations of polyisocyanates can be used (Page 2). Since polyisocyanates are water-reactive, such compounds are deemed to be “drying additive formulated to remove moisture form the composition”.
Claims 3 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schubert (U.S. Pat. No. 4,780,484).
Schubert teaches two-component compositions (Abstract) and describes an embodiment in Example 7 comprising a polyol component comprising 10.8 wt% of carbon fibers with a length of 400 microns and a polyisocyanate component (Col. 14, Lines 34-66), reading on a base component with hydroxyl-functional reactant and activator component with isocyanate reactants respectively. Schubert mixes the components and applies the composition to a mold (Col. 14, Lines 64-66), construed as substrate.
Regarding Claims 3 and 25, the example of Schubert differs from the subject matter claimed in that the carbon fiber length is outside the range claimed and the thickness is not described. Schubert teaches the carbon fibers can have thicknesses ranging from 0.001 to 0.1 mm (equivalent to 1-100 microns) and lengths of 0.005-50 mm (equivalent to 5-50,000 microns) (Col. 8, Lines 17-28), which overlaps the ranges claimed. It would have been obvious to one of ordinary skill in the art to use a range Schubert suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Schubert. See MPEP 2123.
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schubert (U.S. Pat. No. 4,780,484) in view of Bonon (DE2740504 A1). As the cited DE publication is in a non-English language, a machine-translated version of the application will be cited to.
The discussion regarding Schubert within ¶ 55-56 is incorporated herein by reference.
Regarding Claim 5, Schubert differs from the subject matter claimed in that amine functional reactants are not described. Schubert teaches the base component comprises branched polyols (Col. 4, Lines 54-55) of which such polyols are well known in the art and can possess numerous variations, such as those described by DE2740504 (Bonon) (Col. 5, Lines 9-32). Bonon teaches several branched polyols are known in the art, inclusive of those initiated by various amines such as ammonia, ethanolamine, or ethylenediamine (¶ 43). Given Schubert expressly teaches that branched polyols taught by Bonon can be used and Bonon expressly teaches branched amine-initiated polyols, it would have been obvious to one of ordinary skill in the art to utilize Bonon’s branched amine-initiated polyols within the compositions of Schubert, thereby predictably affording workable polyurethane molding compositions as taught by Schubert
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehbing (US 2008/0035894 A1). 
Ehbing teaches compositions comprising carbon fibers (Abstract) and describes embodiments in Example 6 comprising a polyol component comprising 4.0 wt% of carbon fibers and a polyisocyanate component, construed as base component and activator component respectively, which are reacted to give polyurethanes containing the fibers (Table 4; ¶ 36). Ehbing teaches a test plate is cast (¶ 36). Whatever substrate the test plate is formed on is deemed a substrate where composition has been applied.
Regarding Claim 7, the particular embodiment of Example 6 differs from the subject matter claimed in that a drying additive is not included. However, Ehbing teaches various fillers can be used such as zerolites (¶ 17; Examples). Accordingly, it would have been obvious to one of ordinary skill in the art to further incorporate fillers such as zeolites into the compositions of Ehbing, thereby predictably affording workable polyurethane compositions in accordance with the teachings of Ehbing. There is no apparent difference in structure between the zeolites described by Ehbing and those described within the specification. Accordingly, such zeolites are seen to intrinsically function as drying additives that remove moisture in the absence of evidence to the contrary. Ehbing teaches an embodiment in Example 8 whereby DABCO 33LV catalyst is further included (¶ 25, 38, Table 4).
Claims 2 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehbing (US 2008/0035894 A1) in view of Schubert (U.S. Pat. No. 4,780,484). 
The discussion regarding Ehbing
Regarding Claims 2 and 25, Ehbing differs from the subject matter claimed in that a preferred fiber length is not described. Schubert is also directed toward polyurethane compositions with carbon fibers (Abstract; Col. 8, Lines 17-29) and teaches it was known that carbon fibers with a length of 0.005 to 50 mm (equivalent to 5-50,000 microns) are known to provide advantageous mechanical properties such as high compression strength (Col. 8, Lines 17-29). It would have been obvious to one of ordinary skill in the art to utilize carbon fibers with lengths spanning 5-50,000 microns because doing so would provide favorable mechanical properties as taught by Schubert. The disclosed range overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Schubert suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Schubert. See MPEP 2123.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehbing (US 2008/0035894 A1) in view of Albermarle (Ethacure 100-LC Curative). 
The discussion regarding Ehbing within ¶ 61-62 is incorporated herein by reference.
Regarding Claim 5, Ehbing teaches further curing the composition with 1,4-butanediol (¶ 36) and thus differs from the subject matter claimed in that amine curative is not described. Albermarle teaches diethyltoluenediamines were known in the art to be effective cuative for polyurethanes while providing low coloring. It would have been obvious to one of ordinary skill in the art to utilize the curing agents of Albermarle within Ehbing because doing so would predictable provide effecting curing characteristics while giving low coloring characteristics as taught by Albermarle. 
Claims 1, 3-8, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cash (US 2019/0185702 A1). 
The examiner has considered provisional application 62/375,962 and finds support for the subject matter relied upon. Therefore, Cash is treated as prior art under 35 USC 102(a)(2). 
Regarding Claim 1, Cash teaches coating compositions for conduits (Abstract) and describes examples derived from hydroxyl components (base component) and polyisocyanate component (activator component) whereby ground glass fibers are included (Abstract; ¶ 19, Examples). The mixture is reacted to produced polymer (polyurea/polyurethane) containing carbon fibers. The particular embodiments within the Examples differ from the subject matter claimed in that carbon fibers are not used. In this regard, Cash teaches either glass fibers or carbon fibers can be used (¶ 15). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute glass fibers for carbon fibers, thereby predictably affording workable curable coating compositions in accordance with the teachings of Cash. 
Regarding Claims 3, Cash teaches the fibers range from 0.1-15.54 cm in length (¶ 15), which is equivalent to 1000 – 155,400 microns. Cash teaches the fibers have an aspect ratio (i.e. ratio of length to width of fiber) of at least 5 (¶ 15). Taken together, Cash is seen to suggest thicknesses that overlap the range claimed. For instance, a length of 1,000 microns and aspect ratio of 50 is equivalent to a thickness of 20 micron. Cash suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Cash. See MPEP 2123.
Regarding Claim 4, Cash describes cure-in-place embodiments where fibers, base component and polyisocyanate/activator component are blended and cured whereby fibers are present at roughly 5 wt% with respect to base component (amine compounds) (¶ 121-122). Although Cash does not expressly indicate the fibers are within the base component, such embodiments nevertheless are seen to be no different in structure than a blended mixture comprised of base component comprising fibers and an activator component comprising polyisocyanate prior to curing. 
Regarding Claim 5, Cash teaches embodiments where the base material comprises both hydroxyl functional and amine functional components (¶ 20-22). 
Regarding Claims 6, 26, and 27, Cash teaches catalysts such as tertiary amines (¶ 20, 51-53). 
Regarding Claim 7, Cash teaches embodiments where mixtures of polyisocyanates can be used (¶ 37). Since polyisocyanates are water-reactive, such compounds are deemed to be “drying additive formulated to remove moisture form the composition”. Cash teaches catalysts such as tertiary amines (¶ 20, 51-53).
Regarding Claim 8, Cash teaches applying the compositions to a substrate (¶ 54-55; Examples). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764